opinión DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
La acusación en este caso, según me parece, sólo imputa el siguiente y único acto constitutivo del delito de conspira-ción : que Pedro F. Gotay y Eugenio Pérez Eíos conspiraron para vender, y Ernesto Jiménez para comprar, etc., ciertos cuestionarios. Todo el resto de la denuncia ha sido puesto para complementarla, con el fin de demostrar el resultado malévolo de la alegada combinación, las actuaciones ante-riores y el conocimiento y la intención delictiva de las partes al tiempo de efectuarse la venta por dos de los acusados y la compra por el tercero de ellos. El único verdadero acto de conspiración imputado es el que se refiere a la compra y a la venta. En toda compraventa tiene que haber alguien que venda y alguien que compre. Necesariamente tiene que haber una conjunción de voluntades (meeting of minds) al efectuarse una venta o una compra, pero tal conjunción no retrocede a los actos delictivos anteriores de los vendedores o a las intenciones que el comprador tenía en perspectiva. *38La conjunción de voluntades para efectuar la venta es el único acto de conspiración realmente imputado, y sostengo que tal conjunción, siendo generalmente un acto lícito y esen-cial en un .contrato, no se transforma en una conspiración con motivo de actuaciones o fines anteriores o ulteriores. El acto descrito como una conspiración es una venta, aunque el objeto vendido fuera obtenido ilegalmente. Abora bien, aunque soy de opinión que se hubiera podido redactar una denuncia que abarcara todos los actos realizados por los acusados, mi contención es que el fiscal no lo hizo así, sino que se limitó a describir o caracterizar como conspiración lo que meramente es un acto de compra-venta.
Pongamos por ejemplo el caso de comprar propiedad a sabiendas de que ha sido hurtada. Generalmente, esto cons-tituye un delito por sí solo. Este único acto no equivale a una conspiración, aunque en una denuncia se agregue la alegación de que tanto el comprador como el vendedor se confabularon para despojar al verdadero dueño de su pro-piedad. Otros ejemplos podrían imaginarse fácilmente, o son indicados en el alegato de los apelantes.
Cuando una persona vende y otra compra, y eso es todo lo que se les imputa que conspiraron hacer, no se describe un delito de conspiración.